23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Oyekunle ADEREMI, Petitioner Appellant,v.John O'MALLEY, Assistant Director for United StatesImmigration and Naturalization Service, Respondent Appellee.
No. 94-6174.
United States Court of Appeals, Fourth Circuit.
Submitted April 5, 1994.Decided May 5, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-93-4181-HAR)
Oyekunle Aderemi, appellant pro se.
George W. Maugans, Immigration and Naturalization Service, Baltimore, MD, for appellee.
D.Md.
DISMISSED.
Before WIDENER, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Oyekunle Aderemi appeals the district court's order denying relief on his habeas corpus petition.  Aderemi sought release from Immigration and Naturalization Service (INS) custody pending his deportation.  Because the INS deported Aderemi before his appeal was completed, this Court cannot grant effective relief.   See Campillo v. Sullivan, 853 F.2d 593, 595 (8th Cir.1988), cert. denied, 490 U.S. 1082 (1989) (writ functions to grant relief from unlawful custody or imprisonment).  Accordingly, we dismiss the appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.